Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Azadeh Khadem, Reg. No. 57094, on 3/2/2022.   

The application has been amended as follows: 
In the claims:
Amend claims 1, 12, 18, 22, as follows:

1. (Currently Amended) A computer-implemented method, comprising: 
displaying a user interface of a document review application on a first computing device, wherein the user interface concurrently displays: 
a first user interface element comprising a current view of a document displayed  to a first user, the first user being an individual viewing [[a]] the document on a first display device of the first computing device; 
a second interface element comprising an indicator identifying a second user, the second user being a reviewer of the document different from the first user, the reviewer concurrently reviewing the document on a second display device of a second computing device; and 
a third user interface element comprising: 

a bounding box, overlaid on the scaled image of the document, the bounding box indicating the current view of the document displayed in the first user interface element; and 
a visual indicator, overlaid on the scaled image of the document, the visual indicator indicating a portion of the document currently being viewed by the reviewer identified in the second user interface element;
in response to receiving a selection of the indicator of the reviewer of the document, displaying, in the first user interface element, the portion of the document currently being viewed by the reviewer.

12. (Currently Amended) 
A system, comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, perform operations, comprising: 
displaying a user interface of a document review application on a first computing device, the user interface concurrently displaying a first user interface pane, a second user interface pane, and a third user interface pane, wherein: 
the first user interface pane comprises a current view of a document displayed to a first user, the first user being an individual viewing the document on a first display device of the first computing device; 
the second user interface pane is adjacent to the first user interface pane and comprises an indicator identifying a second user, the second user being a reviewer of the document different from the first user, the reviewer concurrently reviewing the document on a second display device of a second computing device; and 
the third user interface pane is adjacent to the second user interface pane and comprises: 

a bounding box, overlaid on the scaled image of the document, the bounding box indicating the current view of the document displayed in the first user interface pane; and 4Application No.: 15/187,990 Attorney Docket No. 330871-US-CNT/170101-900C 
a visual indicator, overlaid on the scaled image of the document, the visual indicator indicating a portion of the document currently being viewed by the reviewer identified in the second user interface pane;
in response to receiving a selection of the indicator of the reviewer of the document, displaying, in the first user interface pane, the portion of the document currently being viewed by the reviewer.

18. (Currently Amended) 
A system, comprising: 
a processor; and 
a memory storing instructions that, when executed by the processor, perform operations, comprising: 5Application No.: 15/187,990 Attorney Docket No. 330871-US-CNT/170101-900C 
causing a display of a user interface of a document review application on a first computing device, the user interface concurrently displaying: 
a first user interface pane comprising a current view of a document displayed to a first user, the first user being an individual viewing [[a]] the document on a first display device of the first computing device; 
a second user interface pane adjacent to the first user interface pane, the second user interface pane comprising an indicator identifying a second user, the second user being a reviewer of the document different from the first user, the reviewer concurrently reviewing the document on a second display device of a second computing device; and 
a third user interface pane adjacent to the second user interface pane, the third user interface pane comprising: 

a bounding box, overlaid on the scaled image of the document, the bounding box indicating the current view of the document displayed in the first user interface pane; and 
a visual indicator, overlaid on the scaled image of the document, the visual indicator indicating a portion of the document currently being viewed by the reviewer identified in the second user interface pane; 
in response to receiving a selection of the indicator for the reviewer of the document, displaying, in the first user interface pane, the portion of the document currently being viewed by the reviewer.

22. (Currently Amended) 
The system of claim 16, wherein: 
the reviewer is a first reviewer; 
the indicator is a first indicator; 
the second user interface pane further comprises a second indicator for a second reviewer of the document; and 
the first reviewer and the second reviewer are reviewing the document on a plurality of device types.

Reasons for Allowance

	The Office has withdrawn all objections and rejections raised in the Final Rejection mailed 10/6/2021.
After a thorough search, and in light of the prior art of record, claims 1-9, 11-16, 18, 20-22 (renumbered to 1-19) are allowed. 
The claimed invention provides a nonobvious improvement of providing a collaborative graphical user interface for enabling multiple reviewers to concurrently review a shared document. Specifically, in the scaled/thumbnail view of the 
The closest arts Bultrowicz et al. (US Pub 2010/0095198, Fig. 2C) teaches a graphical user interface for concurrent editing of a document through a web interface, where user can add comment into the document, and the position of the comment from each reviewer are indicated in the thumbnail view of the document. However, Bultrowics does not teach the current viewing position of each reviewer.
Bates (US Pat 6049334, Fig. 2) teaches an online document review interface for multiple concurrent reviewers, where the viewing positions of each reviewer is indicated long the scrollbar of the document. However, Bates do not teach showing indicators of reviewer position in a scaled/thumbnail view of the document.
The examiner notes that the limitation “… wherein the voice-acquisition user interface replaces the list of previously sent messages and displays an icon corresponding to the first empty region … ” is interpreted as the “voice-acquisition user interface” completely covers and replaces the existing messaging interface with the list of displayed sent messages, and the “icon” in the voice acquisition user interface is displayed at the same position on the display where the initiating touch gesture in the empty region of the messaging application was performed. 
The specific combination of showing visual indicators of each reviewer’s current viewing location on a thumbnail/scaled view of a shared document in the context of a concurrent review session among multiple reviewers is not found in the prior art of record. No reasonable combination of the prior art appears to explicitly disclose, teach or suggest this exact set of features of the claimed invention. Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and nonobviousness requirement of the Patent Act. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176        

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176